 

Exhibit 10.4

YUM CHINA HOLDINGS, INC.
LONG TERM INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

Grant Date:

[_____________]

Grantee:

Name

Aggregate Number of Stock Appreciation Rights Subject to Award:

xxx

Exercise Price:

Vesting Schedule:

[____________]

1/4 on each of the first, second, third and four year anniversaries of the Grant
Date

 

This STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is made as of  the Grant
Date set forth above between YUM CHINA HOLDINGS, INC., a Delaware corporation
(the “Company”), and [insert] (“Participant”).

1.

Award. 

(a)Stock Appreciation Rights.  Pursuant to the Yum China Holdings, Inc. Long
Term Incentive Plan (the “Plan”), Participant is hereby awarded, as of the Grant
Date, on the terms and conditions set forth in this Stock Appreciation Rights
Agreement, including any country-specific terms set forth in the attached
addendum (the “Addendum” and, together with the Stock Appreciation Rights
Agreement, the “Agreement”) and the Plan, Stock Appreciation Rights with respect
to the aggregate number of shares of Stock set forth above (the “Covered
Shares”), with an Exercise Price equal to the price set forth above, which was
the Fair Market Value of a share of Stock on the Grant Date.

(b)Plan Incorporated.  Participant acknowledges receipt of a copy of the
Prospectus for the Plan, and agrees that this award of Stock Appreciation Rights
shall be subject to all of the terms and conditions set forth in the Plan and
the Prospectus, including future amendments thereto, if any, and which Plan and
Prospectus are incorporated herein by reference as a part of this Agreement. 
Participant may make a written request for a copy of the Plan at any time. 
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.

2.Terms of Stock Appreciation Rights.  Participant hereby accepts the Stock
Appreciation Rights and agrees with respect thereto as follows:

 

(a)

Vesting.  Except as otherwise provided herein, as long as a separation from
service from the Company and its Subsidiaries (collectively, the “Company
Group”) does not occur prior to the relevant vesting date specified under the
Vesting Schedule above (each a “Vesting Date”), then the Stock Appreciations
Rights shall vest and become exercisable on such Vesting Dates (the period
between the Grant Date and the next subsequent Vesting Date or between Vesting
Dates, as applicable, is referred to as a “Vesting Period”).

 

(b)

Term.  Exercisable Stock Appreciation Rights must be exercised no later than 4PM
Eastern Standard Time (“EST”) on the ten-year anniversary of the Grant Date (the
“Expiration Date”).  The time during which Stock Appreciation Rights are
exercisable is referred to as the “Stock Appreciation Right Term.”  If the
Expiration Date falls on a New York Stock Exchange market holiday or weekend,
4PM EST will mean the business day prior to the Expiration Date.

 

--------------------------------------------------------------------------------

 

2.

Exercise Procedures.

 

(a)

General.  Once exercisable and until the end of the Stock Appreciation Term or
such earlier date of the termination of the Stock Appreciation Rights as set
forth in Section 3 of this Agreement, all or a portion of the exercisable Stock
Appreciation Rights may be exercised from time to time and at any time under
procedures that the Committee shall establish from time to time, including,
without limitation, procedures regarding the frequency of exercise and the
minimum number of Stock Appreciation Rights which may be exercised at any time. 
Fractional Stock Appreciation Rights may not be exercised and no fractional
shares shall be deliverable hereunder.  No omission to exercise a Stock
Appreciation Right shall result in the lapse of any other Stock Appreciation
Right granted hereunder until the forfeiture, expiration or termination of such
Stock Appreciation Right.   Subject to the terms and conditions set forth
herein, Stock Appreciation Rights may be exercised by giving notice of exercise
to Merrill Lynch, the stock plan administrator (or any other stock plan
administrator or vendor designated by the Company) in the manner specified from
time to time by the Company or the stock plan administrator.  Upon the exercise
of a Stock Appreciation Right with respect to a share of Stock, Participant
shall receive an amount from the Company which is equal to the excess of the
Fair Market Value of a share of Stock at the time of exercise over the Exercise
Price of one share of Stock.  Such amount will be paid to Participant in shares
of Stock (based on the market price of such shares at the date of exercise), and
in cash with respect to any fractional shares, subject to satisfaction of all
Tax-Related Items (as defined in Section 4 below).

 

(b)

Automatic Exercise.   Notwithstanding the foregoing and to the extent permitted
by applicable law, if the Fair Market Value  of a share of Stock on the
Expiration Date (or, if earlier, the expiration of the Stock Appreciation Right
following the termination of Participant’s employment), exceeds the Exercise
Price, then to the extent the Stock Appreciation Rights are vested and have not
theretofore been exercised, expired or otherwise terminated, the Company shall
cause the Stock Appreciation Rights to be automatically exercised immediately
prior to its expiration on the Expiration Date (or, if earlier, the expiration
of the Stock Appreciation Right following the termination of Participant’s
employment), and to provide for the Tax-Related Items to be satisfied by the
withholding of shares to be issued upon exercise of the Stock Appreciation
Rights in an amount sufficient to cover the Tax-Related Items.

3.

Termination of Service or Change in Control.

 

(a)

General.  Participant shall have a period of 90 days following Participant’s
termination of employment with the Company Group (as determined in accordance
with Section 10 of this Agreement) to exercise Stock Appreciation Rights that
are vested and exercisable as of Participant’s last day of employment, but such
exercise period shall not extend beyond the Expiration Date.  Except as
otherwise provided in this Section 3 or as otherwise provided by the Committee,
the Stock Appreciation Rights shall automatically expire, and no Stock
Appreciation Right may be exercised after, the expiration of such 90-day period
(or, if earlier, the Expiration Date).

 

(b)

Without Cause.  In the event Participant’s employment with the Company Group is
involuntarily terminated by a member of the Company Group other than for Cause
(as defined in Section 23 of this Agreement), including, without limitation, as
a result of (i) a disposition (or similar transaction) with respect to an
identifiable Company business or segment (“Business”), and in accordance with
the terms of the transaction, Participant and a substantial portion of the other
employees of the Business continue in employment with such Business or commence
employment with its acquiror, (ii) the elimination of Participant’s position
within the Company Group, or (iii) the selection of Participant for work force
reduction (whether voluntary or involuntary), the Stock Appreciation Rights will
pro rata vest on a monthly basis for the Vesting Period in which the termination
occurs such that a portion of Participant’s otherwise unvested Stock
Appreciation Rights for the Vesting Period in which the termination occurs will
vest based on the time Participant was employed during such Vesting Period up to
the last day of employment (as

2

--------------------------------------------------------------------------------

 

 

determined in accordance with Section 10 of this Agreement) and all Stock
Appreciation Rights that remain unvested will be forfeited.  In the event
Participant’s employment with the Company Group is terminated for Cause,
Participant’s outstanding Stock Appreciation Rights, whether vested or unvested,
will be forfeited and become unexercisable upon such termination unless
otherwise provided by the Committee.

 

(c)

Retirement or Death.  In the event Participant’s employment with the Company
Group is terminated by reason of death or Retirement (as defined in Section 23),
the Stock Appreciation Rights will pro rata vest on a monthly basis for the
Vesting Period in which the termination occurs such that a portion of
Participant’s otherwise unvested Stock Appreciation Rights for the Vesting
Period in which the termination occurs will vest based on the time Participant
was employed during the Vesting Period up to the last day of employment (as
determined in accordance with Section 10 of this Agreement) and all Stock
Appreciation Rights that remain unvested will be forfeited.  Participant’s
vested Stock Appreciation Rights may be exercised during the Stock Appreciation
Right Term in accordance with this Agreement.

(d)Change in Control.

(i)

In the event of a Change in Control prior to the last Vesting Date pursuant to
which the Stock Appreciation Rights are not effectively assumed or continued by
the surviving or acquiring corporation in such Change in Control (as determined
by the Board or Committee, with appropriate adjustments to the number and kind
of shares of Stock, in each case, that preserve the intrinsic value and other
material terms and conditions of the outstanding Stock Appreciation Rights as in
effect immediately prior to the Change in Control), the Stock Appreciation
Rights shall be 100% vested immediately prior to such Change in Control and
Participant shall receive in full settlement for such Stock Appreciation Rights
shares of Stock or other property with a Fair Market Value equal to the
aggregate number of shares of Stock then subject to the Stock Appreciation
Rights multiplied by the excess, if any, of the Fair Market Value of a share of
Stock as of the date of the Change in Control, over the Exercise Price.

(ii)

In the event of a Change in Control prior to the last Vesting Date pursuant to
which the Stock Appreciation Rights are effectively assumed or continued by the
surviving or acquiring corporation in such Change in Control (as determined by
the Board or Committee, with appropriate adjustments to the number and kind of
shares of Stock, in each case, that preserve the intrinsic value and other
material terms and conditions of the outstanding Stock Appreciation Rights as in
effect immediately prior to the Change in Control) and (A) the Company Group
involuntarily terminates Participant’s employment without Cause or (B)
Participant terminates his or her employment with the Company Group due to Good
Reason (as defined in Section 23 of this Agreement), in each case, within 24
months following such Change in Control and Participant executes and does not
revoke a waiver and release of claims in the form prescribed by the Company
within 60 days after the date of such termination, the Stock Appreciation Rights
shall be 100% vested upon such termination of employment, and the Stock
Appreciation Rights may thereafter be exercised by Participant until and
including the date which is three years after the date of termination of
employment (or, if earlier, the Expiration Date).

4.

Withholding of Tax. 

 

(a)

Participant acknowledges that regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefit tax, payment
on account or other tax-related items arising out of Participant’s participation
in the Plan and legally applicable to Participant (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company and/or the Employer.  Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of any Stock Appreciation Rights, including but not limited to, the grant,
vesting or exercise of the Stock Appreciation Rights, the subsequent sale of
Stock acquired under the Plan and the receipt of any dividends; and (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of a Stock Appreciation Rights

3

--------------------------------------------------------------------------------

 

 

to reduce or eliminate Participant’s liability for Tax-Related Items or achieve
any particular tax result.  Further, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)

Prior to any relevant taxable, tax and/or social security contribution
withholding event, as applicable, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, Participant authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy their
withholding obligations with respect to Tax-Related Items by one or a
combination of the following: (i) withholding from Participant’s wages or other
cash compensation paid to him or her by the Company and/or the Employer; or
(ii) withholding from the proceeds of the sale of shares acquired upon exercise
of a Stock Appreciation Right, either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or (iii) withholding in Stock to be issued upon exercise of the
Stock Appreciation Right, provided, however, that if Participant is a Section 16
officer of the Company under the Exchange Act, then Participant may elect the
form of withholding from the alternatives above in advance of any taxable or tax
withholding event, as applicable, and in the absence of Participant’s timely
election, the Company will withhold from proceeds of the sale of Stock upon the
relevant taxable or tax withholding event, as applicable, or the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) may determine
that a particular method be used to satisfy any obligations for Tax-Related
Items in advance of any taxable or tax withholding event, as applicable.

 

(c)

Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Stock, for tax purposes, Participant is deemed to have been issued the full
number of shares of Stock subject to the exercised Stock Appreciation Rights,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items.

 

(d)

Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Participant’s participation in the Plan that cannot be
satisfied by the means described in this Section 4.  The Company may refuse to
honor the exercise and refuse to issue or deliver the Stock or the proceeds of
the sale of Stock if Participant fails to comply with Participant’s obligations
in connection with the Tax-Related Items.

5.

Nature of Award.  In accepting the Stock Appreciation Rights, Participant
acknowledges, understands and agrees that:

 

(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

 

(b)

this award of Stock Appreciation Rights is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock
Appreciation Rights, or benefits in lieu of Stock Appreciation Rights, even if
Stock Appreciation Rights have been awarded in the past;

 

 

(c)

the award of Stock Appreciation Rights and the shares of Stock subject to the
Stock Appreciation Rights, and the income and value of same, are not part of
normal or expected compensation or salary for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

4

--------------------------------------------------------------------------------

 

 

(d)

all decisions with respect to future grants of Stock Appreciation Rights or
other awards, if any, will be at the sole discretion of the Company;

 

 

(e)

Participant’s participation in the Plan is voluntary;

 

 

(f)

  the award of Stock Appreciation Rights and any Stock acquired under the Plan,
and the income and value of same, are not intended to replace any pension rights
or compensation;

 

 

(g)

the future value of the Stock underlying the Stock Appreciation Rights is
unknown, indeterminable and cannot be predicted with certainty;

 

 

(h)

if the underlying shares do not increase in value, the Stock Appreciation Rights
will have no value;

 

 

(i)

no claim or entitlement to compensation or damages shall arise from termination
of this award of Stock Appreciation Rights or diminution in value of the Stock
acquired upon exercise resulting from Participant’s separation from service
(regardless of the reason for the termination and whether or not the termination
is later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment
agreement, if any);

 

 

(j)

unless otherwise provided in the Plan or by the Company in its discretion, the
Stock Appreciation Rights and the benefits evidenced by this Agreement do not
create any entitlement to have the Stock Appreciation Rights or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the shares of Stock; and

 

 

(k)

the following provisions apply only if Participant is providing services outside
the United States:

 

 

(i)

the Stock Appreciation Rights and the shares of Stock subject to the Stock
Appreciation Rights, and the income and value of same, are not part of normal or
expected compensation or salary for any purpose; and

 

 

(ii)

  neither the Company, the Employer nor any other Subsidiary shall be liable for
any foreign exchange rate fluctuation between his or her local currency and the
United States Dollar that may affect the value of the Stock Appreciation Rights
or of any amounts due to Participant pursuant to the exercise of the Stock
Appreciation Rights or the subsequent sale of any shares of Stock acquired upon
exercise.

 

6.

Compensation Recovery Policy.

 

(a)

Participant acknowledges and agrees that the Stock Appreciation Rights granted
to Participant under this Agreement shall be subject to any compensation
recovery or recoupment policy established or adopted from time to time by the
Company, including those established or adopted after the Grant Date to comply
with applicable law (“Compensation Recovery Policy”).  

 

(b)

This Agreement is a voluntary agreement, and each Participant who has accepted
the Agreement has chosen to do so voluntarily.  Participant understands that all
Stock Appreciation Rights provided under the Agreement and all amounts paid to
the individual under the Agreement are provided as an advance that is contingent
on the Company’s financial statements not being subject to a material
restatement.  As a condition of the Agreement, Participant specifically agrees
that the Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Stock Appreciation Rights for any individual party to such an
agreement due to a material restatement of the Company’s financial statements,
as provided in the Compensation Recovery Policy.  In the event that amounts have
been paid to Participant pursuant to the Agreement and the Committee determines
that Participant must repay an amount to the Company as a result of the
Committee’s cancellation, rescission, suspension, withholding or other
limitation or restriction of rights, Participant agrees, as a condition of being
awarded such rights, to make such repayments.

5

--------------------------------------------------------------------------------

 

7.

No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.

8.

Adjustment for Change in Stock.  As set forth in Section 4.2 of the Plan, in the
event of any change in the outstanding shares of Stock by reason of any stock
split, stock dividend, recapitalization, merger, consolidation, combination or
exchange of shares or similar corporate change, the number of shares which
Participant may purchase pursuant to the Stock Appreciation Rights and the
Exercise Price at which Participant may purchase such shares shall be adjusted
appropriately in the Committee’s sole discretion.

9.

Nontransferability.  These Stock Appreciation Rights are personal to Participant
and, during his or her lifetime, may be exercised only by Participant.  The
Stock Appreciation Rights shall not be transferable or assignable, other than by
will or the laws of descent and distribution, and any such purported transfer or
assignment shall be null and void without the express consent of the Committee. 
In the event of Participant’s death, the Stock Appreciation Rights may be
exercised by Participant’s designated beneficiary (or, if none, his or her legal
representative).

10.

Employment Relationship.  For purposes of this Agreement, Participant shall be
considered to be in the employment of the Company Group as long as Participant
remains an employee of the Company or any of its Subsidiaries or any successor
companies assuming or substituting a new award for this award of Stock
Appreciation Rights.

For purposes of the Stock Appreciation Rights, Participant’s employment or
service relationship will be considered terminated as of the date Participant is
no longer actively providing services to the Company or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any) and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any).

Any question as to whether and when there has been a termination of such
employment (including whether Participant may still be considered to be
providing services while on a leave of absence), and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.  Nothing contained in this
Agreement is intended to constitute or create a contract of service or
employment, nor shall it constitute or create the right to remain associated
with or in the service or employ of the Company, the Employer or any other
Subsidiary or related company for any particular period of time.  This Agreement
shall not interfere in any way with the right of the Company, the Employer or
any other Subsidiary or related company, as applicable, to terminate
Participant’s service or employment at any time.  Furthermore, this Agreement,
the Plan, and any other Plan documents are not part of Participant’s employment
contract, if any, and do not guarantee either Participant’s right to receive any
future grants of awards or benefits in lieu thereof under this Agreement or the
Plan.

11.

Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other award materials, by
and among, as applicable, the Employer, the Company and its Subsidiaries, for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Stock or
directorships held in the Company, details of all awards of Stock Appreciation
Rights or any other entitlement to Stock or

6

--------------------------------------------------------------------------------

 

equivalent benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to Merrill Lynch, which is
assisting the Company with the implementation, administration and management of
the Plan.  Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections from
Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of Data by contacting his or her local
human resources representative.  Participant authorizes the Company, Merrill
Lynch and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing his or her
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom any shares
of Stock acquired under the Plan may be deposited.  Participant understands that
if he or she resides outside the United States, he or she may, at any time, view
Data, request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be affected;
the only consequence of refusing or withdrawing his or her consent is that the
Company would not be able to grant Participant Stock Appreciation Rights or
other awards or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12.

No Rights as Shareholder.  Participant shall not be a shareholder of record and
therefore shall have no voting, dividend or other shareholder rights until a
Stock Appreciation Right is exercised and shares of Stock subject thereto have
been issued to Participant.

13.

Mode of Communications.  Participant agrees, to the fullest extent permitted by
law, in lieu of receiving documents in paper format, to accept electronic
delivery of any documents that the Company or related company may deliver in
connection with this grant and any other grants offered by the Company,
including prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications.  Electronic delivery of a document
may be made via the Company’s email system or by reference to a location on the
Company’s intranet or website or website of the Company’s agent administering
the Plan.

To the extent Participant has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Award in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.

14.

Committee’s Powers.  No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Stock Appreciation Rights.

7

--------------------------------------------------------------------------------

 

15.

Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

16.

Binding Effect.

 

(a)

This Agreement shall be binding upon and inure to the benefit of any assignee or
successor in interest to the Company, whether by merger, consolidation or the
sale of all or substantially all of the Company’s assets.  The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

 

(b)

This Agreement shall be binding upon and inure to the benefit of Participant or
his or her legal representative and any person to whom a Stock Appreciation
Right may be transferred by will, the applicable laws of descent and
distribution or consent of the Committee.

17.

Compliance with Law.  Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon exercise of
the Stock Appreciation Rights prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the United
States Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  The Company is under no obligation to register or
qualify the shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the shares.  The Company shall have unilateral authority to amend the
Plan and the Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.

Furthermore, Participant understands that the laws of the country in which he or
she is working at the time of grant or exercise of the Stock Appreciation Rights
or at the subsequent sale of Stock acquired by Participant pursuant to this
Agreement (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may subject Participant to additional
procedural or regulatory requirements he or she is solely responsible for and
will have to independently fulfill in relation to ownership or sale of such
Stock.

18.

Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges that
Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including the United States and Participant’s
country, if different, which may affect Participant’s ability to acquire or sell
shares of Stock or rights to shares of Stock (e.g., Stock Appreciation Rights)
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdiction).  Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions, and
Participant is advised to speak to his or her personal advisor on this matter.

19.

Governing Law & Venue.  Participant’s participation in the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the principles of conflicts of laws
thereof.

8

--------------------------------------------------------------------------------

 

For purposes of litigating any dispute that arises in connection with this
grant, Participant’s participation in the Plan or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Delaware and
agree that such litigation shall be conducted in the courts of Delaware, or the
federal courts for the United States for the District of Delaware, where this
grant is made and/or to be performed.

20.

Addendum.  Notwithstanding any provisions herein, Participant’s participation in
the Plan shall be subject to any special terms and conditions set forth in the
Addendum to this Agreement for Participant’s country.  Moreover, if Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to Participant, to the extent
Committee determines in its sole discretion that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons. 
The Addendum constitutes part of this Agreement.

21.

Imposition of Other Requirements.  The Committee reserves the right to impose
other requirements on Participant’s participation in the Plan and on any Stock
acquired under the Plan, to the extent the Committee determines it is necessary
or advisable for legal or administrative reasons, and to require Participant to
accept the terms of any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

22.

Waiver.  Participant acknowledges that a waiver by the company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Participant or
any other Participant

23.

Definitions.  As used in this Agreement, the following terms shall have the
meanings set forth below:

 

(a)

“Cause” shall have the meaning set forth in any then applicable employment or
other similar written agreement (including such similar term or concept, as
determined by the Committee) between Participant and a member of the Company
Group, subject to the relevant provisions of applicable law in the People’s
Republic of China to the extent mandatorily and preemptively applicable.  If
there is no such written agreement or if such agreement does not define “Cause,”
the term “Cause” shall mean (i) the willful failure by Participant to perform
Participant’s duties with the Company or its affiliates (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness), (ii) Participant’s willful misconduct that is demonstrably and
materially injurious to the Company or its affiliates, monetarily or otherwise,
(iii) Participant’s commission of acts of dishonesty, fraud, misrepresentation
or other acts of moral turpitude, (iv) Participant’s conviction or plea of no
contest to a felony (or equivalent crime in the People’s Republic of China) or a
crime of moral turpitude, or (v) any terminable events under the Company’s Code
of Conduct, subject to the relevant provisions of applicable law in the People’s
Republic of China to the extent mandatorily and preemptively applicable.

 

(b)

“Good Reason” shall have the meaning set forth in any then applicable employment
or other similar written agreement (including such similar term or concept, as
determined by the Committee) between Participant and the Company or an
affiliate, subject to the relevant provisions of applicable law in the People’s
Republic of China to the extent mandatorily and preemptively applicable.  If
there is no such written agreement or if such agreement does not define “Good
Reason,” then “Good Reason” shall be deemed to exist if, and only if, without
Participant’s written consent there is: (i) a substantial adverse alteration in
the nature or status of Participant’s responsibilities from those in effect
immediately prior to the Change in Control; (ii) a material reduction by the
Company in Participant’s annual base salary or target annual incentive award
opportunity as in effect on the date hereof or as the same may be increased from
time to time; provided, however, that Participant’s annual base salary or target
annual incentive award opportunity may be decreased as part of an
across-the-board reduction in base salaries and target annual incentive award
opportunities of all Company executive officers so long as the percentage
reduction in Participant’s annual base salary or target annual incentive award
opportunity is not greater than the percentage reduction applicable to other
executive officers, for the same period as the reduction in other executive
officer’s reduction in  annual base salary or target annual incentive award
opportunity and, in the event such reduction is later mitigated for other
executive

9

--------------------------------------------------------------------------------

 

 

officers, Participant’s annual base salary or target annual incentive award
opportunity is then increased by the same percentage applicable to other
executive officers; or (iii) the relocation of Participant’s principal place of
employment to a location more than 50 miles from Participant’s principal place
of employment immediately prior to the Change in Control or the Company
requiring Participant to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s or its affiliates’ business to an extent substantially consistent with
Participant’s business travel obligations immediately prior to the Change in
Control, subject to the relevant provisions of applicable law in the People’s
Republic of China to the extent mandatorily and preemptively applicable.  In
order to terminate due to Good Reason, (A) Participant must notify the Company
in writing of the occurrence of the Good Reason condition within thirty (30)
days of Participant having actual or constructive knowledge of the occurrence of
such condition, (B) Participant cooperates in good faith with the Company’s
efforts at no cost to Participant, for a period not less than thirty (30) days
following such notice (the “Cure Period”), to remedy the condition, (C)
notwithstanding such efforts, the Good Reason condition continues to exist after
the expiration of the Cure Period, and (D) Participant terminates Participant’s
employment within thirty (30) days after the expiration of the Cure Period.  For
the avoidance of doubt, if the Company cures the Good Reason condition during
the Cure Period, Good Reason shall be deemed not to have occurred.  

 

(c)

“Retirement” shall mean termination of employment by Participant on or after
Participant’s attainment of age 55 and ten years of service or age 65 and five
years of service (and not for any other reason).  Notwithstanding the definition
of Retirement set forth immediately above, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development in
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to this grant under the Plan being deemed unlawful and/or
discriminatory, then the Committee will not apply the favorable Retirement
treatment at the time of Participant’s termination of employment and the Stock
Appreciation Rights shall be governed by the remaining provisions related to
termination of Participant’s employment.

 

 

By electronically accepting the grant of the Stock Appreciation Rights and
participating in the Plan, Participant agrees to be bound by the terms and
conditions in the Plan and this Agreement.

 

Yum China Holdings, Inc.

 

By:

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------

 

ADDENDUM TO

 

YUM CHINA HOLDINGS, INC.

LONG TERM INCENTIVE PLAN

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

Certain capitalized terms used but not defined in this Addendum have the
meanings set forth in the Stock Appreciation Rights Agreement and the Plan.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the Stock
Appreciation Rights granted to the Participant under the Yum China
Holdings, Inc. Long Term Incentive Plan if the Participant works and/or resides
in one of the countries listed below.

 

If the Participant is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working or transfers residency
and/or employment after the Grant Date, the Company shall determine to which
extent the additional terms and conditions shall be applicable to the
Participant.

 

Notifications

 

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2016. 
Such laws are often complex and change frequently.  As a result, the Company
strongly recommends that the Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the information may be out of
date at the time that Stock Appreciation Rights vest or the Participant sells
Stock acquired at vesting of the Stock Appreciation Rights under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.

 

Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working or transfers
residency after the Grant Date, the information contained herein may not be
applicable to the Participant in the same manner.

 

CHINA

 

Terms and Conditions

 

The following provisions apply only to the Participant if based/residing in the
Mainland of the People’s Republic of China (the “PRC”), unless otherwise
determined by the Company or required by the State Administration of Foreign
Exchange (“SAFE”):

 

Exercisability and Exercise Procedure.  This provision supplements Sections 2
and 3 of the Stock Appreciation Rights Agreement:

 

The exercisability and settlement of the Stock Appreciation Rights is
conditioned on the Company’s completion of the initial registration of the Plan
with SAFE and the continued effectiveness of such registration based on
necessary follow-up filings with SAFE (the “SAFE Registration”).  If the Company
is unable to complete or maintain the SAFE Registration for any reason, the
Participant shall not be permitted to exercise the Stock Appreciation Right.

 

11

--------------------------------------------------------------------------------

 

Further, notwithstanding anything in the Agreement (including Section 4 of the
Stock Appreciation Rights Agreement), if the Participant’s employment or service
relationship with the Company Group is terminated at a time when the SAFE
Registration is not in effect, all Stock Appreciation Rights shall not vest or
shall be forfeited if vested.

 

Mandatory Exercise and Sale of Shares Upon Termination of Service.  To ensure
compliance with SAFE regulations, and notwithstanding any provision in the
Agreement (including Section 4 of the Stock Appreciation Rights Agreement), the
Participant agrees that any vested and exercisable Stock Appreciation Rights
must be exercised immediately upon, and in no event later than six months after,
the Participant’s termination of service, or within any such other period as may
be required by SAFE.  The Participant understands and acknowledges that,
notwithstanding Section 4 of the Stock Appreciation Rights Agreement, any
vesting of the Stock Appreciation Rights will cease in no event later than six
months after the Participant’s termination of service, or within such other
period as may be required by SAFE.  In addition, the Participant acknowledges
and agrees that any vested and exercisable Stock Appreciation Rights not
exercised immediately upon the Participant’s termination, or within such other
period as may be required by SAFE, will be forfeited or may be exercised by the
Company on behalf of the Participant (pursuant to this authorization).

 

Further, the Participant agrees that any Stock issued upon exercise of the Stock
Appreciation Rights and held by the Participant at the time of his or her
termination of service must be sold immediately upon, and in no event later than
six months after, the Participant’s termination of service, or within any such
other period as may be required by SAFE.  Any Stock that is not sold by the
Participant upon his her termination, or within such other period as may be
required by SAFE, will be sold on his or her behalf as soon as practicable after
the Participant’s termination of service and in no event more than six months
after his or her termination of service or after such other period as required
by SAFE.  The Participant authorizes (i) the Company to instruct its designated
broker to sell such Stock and (ii) the designated broker to assist with the sale
of such Stock.  The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Stock at any
particular price.  Upon the sale of the Stock, the Company agrees to pay the
Participant the cash proceeds from the sale of the Stock, less any brokerage
fees or commissions and subject to any obligation on the Company or the Employer
to satisfy any Tax-Related Items.

 

Broker Account.  Any Stock issued to the Participant upon exercise of the Stock
Appreciation Rights must be maintained in an account with Merrill Lynch or such
other broker as may be designated by the Company until the Stock is sold through
that broker.

 

Repatriation.  Pursuant to SAFE regulations in China, when the Stock acquired at
exercise of the Stock Appreciation Rights is sold, whether immediately or
thereafter, including on the Participant’s behalf after termination of his or
her service, or when any cash is paid to the Participate upon his/her exercise
of the Stock Appreciation Rights, the Participant will be required to
immediately repatriate, or cause the Company or any Subsidiary or the Employer
to repatriate, the cash proceeds from the sale of the Stock and any cash
dividends paid on such Stock, as well as any cash proceeds from the exercise of
the Stock Appreciation Rights, to China within six months from receipt of such
cash proceeds.  The Participant further understands that, under local law, such
repatriation of his or her cash proceeds will need to be effectuated through a
special exchange control account established in China by the Company or any
Subsidiary or the Employer, and the Participant hereby consents and agrees that
any of such cash proceeds will be transferred to such special account prior to
being delivered to the Participant.  Unless the Company in its sole discretion
decides otherwise, the proceeds will be paid to the Participant in local
currency.  The Company is under no obligation to secure any exchange conversion
rate, and the Company may face delays in converting the proceeds to local
currency due to exchange control restrictions in China.  The Participant agrees
to bear any currency fluctuation risk between the time the cash proceeds in
foreign currency are payable to the Participant (from the sale of the Stock,
exercise of the Stock Appreciation Rights or otherwise) and the time the cash
proceeds in local currency are distributed through such special exchange control
account.

 

Other.  The Participant further agrees to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with SAFE requirements and to sign any agreements, forms and/or
consents that may be reasonably requested by the Company or its designated
broker to effectuate any of the remittances, transfers, conversions or other
processes affecting the proceeds.

 

12

--------------------------------------------------------------------------------

 

Notifications

 

Foreign Asset and Account Reporting.  The Participant may be required to report
to SAFE all details of their foreign financial assets and liabilities, as well
as details of any economic transactions conducted with non-PRC residents.  The
Participant should consult with his or her personal advisor in order to ensure
compliance with applicable reporting requirements.

 

13